582 N.W.2d 838 (1998)
229 Mich. App. 247
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Pablo AVILA, Defendant-Appellee.
Docket No. 204993.
Court of Appeals of Michigan.
Submitted November 19, 1997, at Lansing.
Decided April 10, 1998, at 9:20 a.m.
Released for Publication July 29, 1998.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, and Jeffrey Caminsky, Assistant Prosecuting Attorney, for People.
Fried, Saperstein & Kriger, P.C. by Mark J. Kriger, Southfield, and Cornelius Pitts, Detroit, for Defendant-Appellee.
*839 Before HOOD, P.J. and McDONALD and WHITE, JJ.

ON REMAND
McDONALD, Judge.
The prosecution appeals as of right an order dismissing the charge of possession with intent to deliver 650 grams or more of cocaine, M.C.L. § 333.7401(2)(a)(i); M.S.A. § 14.15(7401)(2)(a)(i), against defendant. This Court previously affirmed the trial court's dismissal of the charges in an unpublished order.[1] The Michigan Supreme Court vacated this Court's judgment and remanded for plenary consideration. 455 Mich. 863, 567 N.W.2d 251 (1997). We again affirm.
The facts are not disputed. In March 1994, a search of defendant's residence revealed approximately ten kilograms of cocaine. Following the search, defendant was charged in federal court with conspiracy to distribute or to possess with intent to distribute cocaine, 21 U.S.C. §§ 841(a)(1), 846.[2] In June 1994, the Wayne County prosecutor's office charged defendant with possession with intent to deliver more than 650 grams of cocaine, M.C.L. § 333.7401(2)(a)(i); M.S.A. § 14.15(7401)(2)(a)(i). The Wayne County charge was based on the same ten kilograms of cocaine as the federal charges. On February 1, 1995, defendant pleaded guilty to the federal charge in the United States District Court for the Eastern District of Michigan. He then filed a motion to dismiss the state charges on double jeopardy grounds in the Detroit Recorder's Court. The trial court found the prosecution was barred by the Double Jeopardy Clause[3] of the Michigan Constitution.
The prosecutor argues the trial court erred in finding that the Double Jeopardy Clause barred prosecution in this case. The Double Jeopardy Clause of the Michigan Constitution prohibits successive state and federal prosecutions arising out of the same criminal act except where the state and federal interests in prosecuting the defendant are "substantially different."[4]People v. Cooper, 398 Mich. 450, 461, 247 N.W.2d 866 (1976); People v. Watt, 210 Mich.App. 92, 94-95, 533 N.W.2d 325 (1995), citing People v. Gay, 407 Mich. 681, 693-695, 289 N.W.2d 651 (1980). To determine whether the state and federal interests are "substantially different" in a particular case, the following factors are considered: (1) whether the maximum penalties of the statutes involved are greatly disparate, (2) whether some reason exists why one jurisdiction cannot be entrusted to vindicate fully another jurisdiction's interests in securing a conviction, and (3) whether the differences in the statutes are merely jurisdictional or are more substantive. Cooper, supra at 461, 247 N.W.2d 866; Watt, supra at 95, 533 N.W.2d 325.
In this case, the prosecution concedes that the maximum penalties of the federal and state statutes are similar and that the federal authorities could fully vindicate Michigan's interests in securing a conviction. However, the prosecution argues that because the state crime for which defendant was charged, possession with intent to deliver cocaine, is distinct from the federal offense to which defendant pleaded guilty, the inchoate crime of conspiracy, the crimes are substantively different. Accordingly, the prosecution concludes that the subsequent state prosecution does not violate Michigan's Double Jeopardy Clause.
*840 However, we need not decide the constitutional double jeopardy issue because we find M.C.L. § 333.7409; M.S.A. § 14.15(7409) controls. M.C.L. § 333.7409; M.S.A. § 14.15(7409) applies only to controlled substances crimes and provides:
If a violation of this article is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state.
The Michigan Supreme Court has recently explained that the Legislature did not merely codify Cooper, supra, when it passed § 7409. The statute operates as a complete bar to successive prosecutions based on the same act, where Cooper allows successive prosecution in those cases where the state's interest is "substantially different" than that of the jurisdiction where the initial prosecution took place. People v. Mezy, 453 Mich. 269, 282-284 (Weaver, J.), 286 (Brickley, C.J.), 289 (Levin, J.), 551 N.W.2d 389; 453 Mich. 269, 551 N.W.2d 389 (1996). A defendant bears the burden of proving that prosecution is precluded pursuant to statutory double jeopardy, § 7409. Id. at 283, 551 N.W.2d 389.
In this case, there is no question that the state charge arose out of the same acts as those that formed the basis of the federal conviction, defendant's acts of possessing the ten kilograms of cocaine at his residence and breaking it up for eventual sale. Although the prosecution correctly states that a conspiracy charge does not constitute the same offense as a possession charge, id. at 276, 551 N.W.2d 389, this is not relevant to whether § 7409 is implicated. As we have already discussed, § 7409 bars all successive prosecutions based on the same criminal act. Accordingly, § 7409 precludes prosecution in this case, and dismissal of the charges was proper.
The prosecution also argues defendant's double jeopardy challenge is waived because he pleaded guilty to the federal charge knowing the Wayne County charge was pending, relying on Wayne Co. Prosecutor v. Recorder's Court Judge, 92 Mich.App. 433, 442, 285 N.W.2d 318 (1979). However, the exception advocated by the prosecution does not apply to the statutory provision at issue here.[5] Section 7409 does not set forth any exceptions. Instead, it precludes prosecution whenever a charge arises out of the same acts that were the subject of a previous prosecution in either federal court or another state's court. Accordingly, defendant's guilty plea does not waive application of § 7409 to bar prosecution in the present case.
Affirmed.
HOOD, Presiding Judge, concurred.
WHITE, Judge (concurring).
I concur in the result on the basis that the prosecution has not challenged that the "same act" is the basis of both the federal conviction and the state charge[1] and has not addressed the applicability of M.C.L. § 333.7409; M.S.A. § 14.15(7409).[2]
*841 Alternatively, I would join in a remand for further argument and consideration in light of the Supreme Court's decision in People v. Mezy, 453 Mich. 269, 551 N.W.2d 389 (1996).
NOTES
[1]  People v. Avila, unpublished order of the Court of Appeals, entered November 12, 1996 (Docket No. 184219).
[2]  21 U.S.C. § 841(1)(a) provides, in relevant part:

Except as authorized by this subchapter, it shall be unlawful for any person knowingly or intentionally
(1) to ... distribute, ..., or possess with intent to ... distribute, ... a controlled substance[.]
21 U.S.C. § 846 provides:
Any person who attempts or conspires to commit any offense defined in this subchapter shall be subject to the same penalties as those prescribed for the offense, the commission of which was the object of the attempt or conspiracy.
[3]  Const. 1963, art. 1 § 15.
[4]  Successive prosecutions by the state and federal governments for the same act do not violate the Fifth Amendment's Double Jeopardy Clause pursuant to the dual-sovereignty doctrine. Abbate v. United States, 359 U.S. 187, 79 S. Ct. 666, 3 L. Ed. 2d 729 (1959); Bartkus v. Illinois, 359 U.S. 121, 79 S. Ct. 676, 3 L. Ed. 2d 684 (1959).
[5]  We specifically decline to address whether defendant's guilty plea would have waived his double jeopardy challenge if this case were not controlled by § 7409.
[1]  At the trial level, defendant's motion sought dismissal on constitutional double jeopardy grounds and based on M.C.L. § 333.7409; M.S.A. § 14.15(7409). The prosecution responded to the double jeopardy argument on the merits, asserting that successive prosecutions by dual sovereigns for the same act do not violate the Double Jeopardy Clause, and addressing the factors enunciated in People v. Cooper, 398 Mich. 450, 247 N.W.2d 866 (1976).

During argument on the motion, defense counsel asserted that the prosecutor did not contest that the same act was involved. The prosecutor did not disagree, and responded by emphasizing the points made in her briefthat the federal government had not vindicated Michigan's interests in the instant case, and that conspiracy and the underlying offense are two distinct crimes, and in Michigan a defendant can be convicted of both. In rendering its decision, the court stated "[a]nd I think the people have conceded that it arises out of the same criminal act." The prosecution did not take issue with that statement at the trial level and does not challenge it on appeal.
[2]  Although defendant asserted the applicability of the statute in his motion to dismiss in the trial court and argued the statute affords greater protection than the Double Jeopardy Clause, the prosecution did not address the statute as an independent ground for dismissal. The prosecution stated:

First, I would just argue that statute 333.7409 has been determined as simply a codification in the Public Health Code of the double jeopardy portion of the Constitution. I would argue that it provides no greater or no lesser protections with regard to drug cases than the Constitution provides in any other case. I believe the legislature simply codified that section in the drug laws when it created the mandatory penalty sections just to be making sure that and reasserting the fact that double jeopardy protections apply to violations of the Public Health Code in this case.
Similarly, the prosecution's only references to the statute in its brief on appeal are a statement that the Legislature codified double jeopardy principles in the statute and a statement in a footnote referring to the Court of Appeals' decision in People v. Mezy, 208 Mich.App. 545, 528 N.W.2d 783 (1995), pointing out that conspiracy and the underlying offense are separately punishable offenses.
Although defendant has always asserted the statute as a separate basis for dismissal, and the Supreme Court held in Mezy, 453 Mich. 269, 282 (Weaver, J.), 289 (Levin, J.), 551 N.W.2d 389 (1996), that the statute is not simply a codification of Cooper and is a complete bar to dual prosecution, the prosecution failed to file a supplemental brief in this Court addressing the application of the statute or the Supreme Court's decision in Mezy, either before this Court's initial decision, or after remand for plenary consideration and argument. Further, the prosecutor waived oral argument on remand to this Court.